UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     HAMID SULAIMAN MANNEH,                          DOCKET NUMBER
                 Appellant,                          DC-315H-15-0204-I-1

                  v.

     DEPARTMENT OF JUSTICE,                          DATE: August 20, 2015
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           David A. Branch, Esquire, Washington, D.C., for the appellant.

           Andrew Bernie, Esquire, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed for lack of jurisdiction his appeal of his termination during his
     probationary period. Generally, we grant petitions such as this one only when:
     the initial decision contains erroneous findings of material fact; the initial
     decision is based on an erroneous interpretation of statute or regulation or the

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                      2

     erroneous application of the law to the facts of the case; the judge’s rulings
     during either the course of the appeal or the initial decision were not consistent
     with required procedures or involved an abuse of discretion, and the resulting
     error affected the outcome of the case; or new and material evidence or legal
     argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.            5 C.F.R.
     § 1201.113(b).
¶2        The appellant served in a series of term appointments, the last of which
     ended on March 13, 2014.        Initial Appeal File (IAF), Tab 6 at 11-21, 30.
     Effective April 20, 2014, he was appointed to a GS-11 paralegal position in the
     competitive service subject to the completion of a 1-year probationary period.
     IAF, Tab 6 at 28.     Effective December 12, 2014, the agency terminated his
     employment prior to the completion of the probationary period for alleged
     post-appointment reasons.    IAF, Tab 1 at 9-10.      The appellant filed a Board
     appeal and contended that his prior service counted towards the completion of his
     probationary period because he had no break in service.        IAF, Tab 6.     The
     administrative judge considered and rejected the appellant’s argument and
     dismissed the appeal for lack of jurisdiction in an initial decision issued on the
     written record. IAF, Tab 11, Initial Decision (ID) at 1, 5.
¶3        An employee who is terminated during what appears to be his probationary
     period for post-appointment reasons may establish Board jurisdiction over his
     appeal in two ways. First, he can show that he is an “employee” under 5 U.S.C.
     § 7511(a)(1) with chapter 75 appeal rights. To establish Board jurisdiction under
     5 U.S.C. chapter 75, an individual must, among other things, show that he
                                                                                       3

     satisfies one of the definitions of “employee” in 5 U.S.C. § 7511(a)(1).        See
     Walker v. Department of the Army, 119 M.S.P.R. 391, ¶ 5 (2013).              For an
     individual in the competitive service, this means that he must either: (1) not be
     serving a probationary or trial period under an initial appointment, or (2) have
     completed 1 year of current continuous service under other than a temporary
     appointment limited to 1 year or less.            5 U.S.C. § 7511(a)(1)(A); Walker,
     119 M.S.P.R. 391, ¶ 5.
¶4         If the individual were serving in a probationary period at the time of his
     termination, he can still establish jurisdiction by showing that, although he served
     in the position from which he was terminated for less than 1 year, he has prior
     service that counts towards the completion of his probationary period, and thus
     was   not   a   probationer   after   all   but   an   “employee”   under   5 U.S.C.
     § 7511(a)(1)(A)(i). Prior service in competitive service positions can be credited
     towards completion of a later probationary period in a competitive service
     position if the employee shows that: (1) the prior service was performed in the
     same agency; (2) it was performed in the same line of work; and (3) it was
     completed with no more than one break in service of less than 30 days. McCrary
     v. Department of the Army, 103 M.S.P.R. 266, ¶ 10 (2006). Second, an employee
     has a regulatory right under 5 C.F.R. § 315.806 to appeal a probationary
     termination for post-appointment reasons if he shows that the termination was
     based on marital status discrimination or partisan political reasons.       Walker,
     119 M.S.P.R. 391, ¶ 5.
¶5         Here, the appellant was clearly serving in a probationary period at the time
     of his termination. The break in service prior to his appointment to the position
     from which he was terminated was longer than 30 days, so his prior service does
     not count towards the completion of his probationary period and he is not an
     “employee” under 5 U.S.C. § 7511(a)(1)(A)(i). See Hurston v. Department of the
     Army, 113 M.S.P.R. 34, ¶ 10 (2010).
                                                                                        4

¶6         He     asserts,   however,   that   he   is   an   employee   under    5 U.S.C.
     § 7511(a)(1)(A)(ii) because he has 1 year of current continuous service under
     other than a temporary appointment limited to 1 year or less. IAF, Tab 6 at 6-8.
     The term “current continuous service” means a period of employment, either in
     the competitive or excepted service, that immediately precedes an adverse action
     without a break in Federal civilian employment of a workday.              Maibaum v.
     Department of Veterans Affairs, 116 M.S.P.R. 234, ¶ 14 (2011).            The record
     shows that the appellant had a break in service from March 13, 2014, to April 20,
     2014, significantly more than 1 work day. Therefore, he is not an “employee”
     under 5 U.S.C. § 7511(a)(1)(A)(ii).       Moreover, the appellant does not claim
     marital status discrimination or partisan political animus, so the Board does not
     have jurisdiction over this appeal under 5 C.F.R. § 315.806.
¶7         The appellant’s principal argument on appeal and on review is that he had
     no break in service because he was offered and accepted the new position while
     still employed in his former position.         A significant degree of formality is
     required to effectuate a Federal appointment. See Brock v. Department of the
     Navy, 49 M.S.P.R. 564, 566-67 (1991). One of the two essential prerequisites of
     an appointment is an authorized appointing official who takes an action that
     reveals that she is making an appointment in the United States civil service. Id.
     at 567. The appellant submits a copy of an email in which an agency manager
     acknowledges his acceptance of the employment offer and informed him that
     “someone from the DOJ Human Resources (HR) office will be in contact with
     you soon to give you instructions on moving forward with completing the
     required paperwork to get you on board.” IAF, Tab 6 at 24. In other words, the
     appellant’s appointment was not completed by an offer and the acceptance of that
     offer, but required additional formalities before the appointment became
     effective.    Moreover, the appellant acknowledges that his selection was not
     approved until April 12, 2014, see IAF, Tab 6 at 5; Petition for Review (PFR)
     File, Tab 1 at 8, after he had been separated from his former position.
                                                                                           5

¶8          On review, the appellant argues that his break in service was the agency’s
      fault because it wrongly required him to undergo a suitability screening. PFR
      File, Tab 1 at 10-11.     Even assuming the truth of this statement, it provides
      further corroboration that the appellant’s selection was not final until certain
      formalities were accomplished. Moreover, his argument goes towards the length
      of his break in service and does not support his claim that he had no break in
      service.
¶9          Finally, the appellant submits numerous documents with his petition for
      review, but none are new or material because they are all contained in the record
      below.     Evidence that is already a part of the record is not new.         Meier v.
      Department of the Interior, 3 M.S.P.R. 247, 256 (1980).
¶10         Accordingly, we find that the administrative judge correctly dismissed the
      appellant’s appeal for lack of jurisdiction.

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS 2
            You have the right to request review of this final decision by the United
      States Court of Appeals for the Federal Circuit. You must submit your request to
      the court at the following address:
                                 United States Court of Appeals
                                     for the Federal Circuit
                                   717 Madison Place, N.W.
                                    Washington, DC 20439

            The court must receive your request for review no later than 60 calendar
      days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
      27, 2012). If you choose to file, be very careful to file on time. The court has
      held that normally it does not have the authority to waive this statutory deadline

      2
       The administrative judge afforded the appellant mixed-case review rights. ID at 9-10.
      However, in the absence of Board jurisdiction, this is not a mixed case. We have
      provided the appellant the proper review rights here. See, e.g., Axsom v. Department of
      Veterans Affairs, 110 M.S.P.R. 605 (2009).
                                                                                  6

and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,     at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono for       information     regarding    pro    bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit. The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.